PER CURIAM.
Tammy Marie Logan appeals her conviction and sentence, imposed pursuant to a guilty plea, for conspiracy to possess cocaine base with the intent to distribute and possession of cocaine base with intent to distribute, in violation of 21 U.S.C.A. §§ 841, 846 (West 1999 & Supp.2001). Finding no error, we affirm Logan’s conviction and sentence.
Logan contends her concurrent 121 month sentences are invalid under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Because Logan’s sentence is not above the twenty year statutory maximum of § 841(b)(1)(C), we find Apprendi is not implicated and affirm her sentence. See United States v. Dinnall, 269 F.3d 418 (4th Cir.2001); United States v. Promise, 255 F.3d 150 (4th Cir.2001) (en banc), petition for cert. filed, (U.S. Sept. 20, 2001) (No. 01-6398).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.